Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are being treated on the merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,806,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are in regards to similar claim matter even though different term language is used. Also, the current application is broader than the patented invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5-8 recite the limitation "the first portion" & “the second portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-13 & 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fusco (USPN 7,096,603).
Regarding Claim 1, Fusco discloses a midsole (31) for an article of footwear (10) having a medial side (Figure 1), a lateral side (Figure 2), a forefoot region, a midfoot region, and a heel region, the midsole comprising an upper surface (upper surface of 31); a lower surface (lower surface of 31); and a sidewall (33), wherein the sidewall comprises a first wall portion (wall portion in Figure 1 or Figure 2) comprising a plurality of convex structures (convex structures of 46) extending out from the sidewall, and a second wall portion (wall portion in Figure 2 or Figure 1) comprising a plurality of concave structures (concave structures of 45) extending into the sidewall, wherein the convex structures and concave structures impart differing structural properties to the region of the midsole proximate the first wall portion and second wall portion (the convex structures and concave structures are capable of imparting differing structural properties to the region of the midsole proximate the first wall portion and second wall portion since they change the structure of the sidewalls which give the sidewalls either more flexibility or resistance). 
Regarding Claim 2, Fusco discloses at least one of the concave structure and the convex structure comprises a portion of at least one of a spheroid or a polyhedron (the convex and concave structures are a portion of a polyhedron since they are three dimensional structures with flat faces, straight edges, and sharp corners).
Regarding Claim 4, Fusco discloses at least one of the concave structure and the convex structure comprises a portion of at least one of a triangular, a square, a rectangular, a pentagonal, or a hexagonal polyhedron (Figures 1 & 2).
Regarding Claim 5, Fusco discloses the first portion comprises at least a portion of the forefoot region (Figure 1) and the second portion comprises at least a portion of the heel region (Figure 2).
Regarding Claim 6, Fusco discloses the first portion comprises at least a portion of the heel region (Figure 1) and the second portion comprises at least a portion of the forefoot region (Figure 2).
Regarding Claim 7, Fusco discloses the first portion comprises at least a portion of the medial side (Figure 1) and the second portion comprises at least a portion of the lateral side (Figure 2).
Regarding Claim Application No.: 14/620,539 3 Docket No.: NBL-024Response to Restriction Requirement8, Fusco discloses the first portion comprises at least a portion of the lateral side (Figure 2) and the second portion comprises at least a portion of the medial side (Figure 1).
Regarding Claim 9, Fusco discloses at least one of a size, a shape, an orientation, and a distribution of the convex structures vary over (Col. 3, lines 62-66, “decreases”) at least a portion of the first wall portion.
Regarding Claim 10, Fusco discloses at least one of a size, a shape, an orientation, and a distribution of the concave structures vary over (Col. 3, lines 62-66, “decreases”) at least a portion of the second wall portion.
Regarding Claim 11, Fusco discloses the region of the midsole proximate the second wall portion has a lower stiffness than the region of the midsole proximate the first wall portion (the region of the midsole proximate the second wall portion near the forefoot portion has a lower stiffness due to the smaller thickness in material than the region of the midsole proximate the first wall portion near the heel portion).
Regarding Claim 12, Fusco discloses at least one of a location, a size, a shape, an orientation, and a distribution of the convex structures and concave structures is selected based on performance criteria for a specific athletic activity (Col. 3, lines 30-33, “midsole may also absorb energy as sole structure is compressed between the foot and the ground during walking or running”, Col. 3, lines 62-66, “structure decreases”, it is known to have a heel area thicker than the forefoot area of the midsole in order to absorb the most energy during heel strike rather than toe off, thus the at least one of a location, a size, a shape, an orientation, and a distribution of the convex structures and concave structures is selected based on performance criteria, thicker heel than forefoot, for a specific athletic activity).
Regarding Claim 13, Fusco discloses at least one of a location, a size, a shape, an orientation, and a distribution of the convex structures and concave structures is selected based on performance criteria for a specific athlete or group of athletes (Col. 3, lines 30-33, “midsole may also absorb energy as sole structure is compressed between the foot and the ground during walking or running”, Col. 3, lines 62-66, “structure decreases”, it is known to have a heel area thicker than the forefoot area of the midsole in order to absorb the most energy during heel strike rather than toe off, thus the at least one of a location, a size, a shape, an orientation, and a distribution of the convex structures and concave structures is selected based on performance criteria, thicker heel than forefoot, for a specific athlete or group of athletes).
Regarding Claim 18, Fusco discloses an article of footwear (10) comprising an upper (20) configured to receive a foot and a sole component (30) attached to a bottom portion of the upper, the sole component comprising a midsole (31) having a medial side (Figure 1), a lateral side (Figure 2), a forefoot region, a midfoot region, and a heel region, the midsole comprising an upper surface (the upper surface of 31); a lower surface (the lower surface of 31); and a sidewall (33), wherein the sidewall comprises a first wall portion (wall portion in Figure 1) comprising a plurality of convex hexagonal structures (convex, see annotated figure 3 below) extending out from the sidewall, wherein at least one of a size, a shape, an orientation, and a distribution of the convex structures varies over (Col. 3, lines 62-66, “decreases”) at least a portion of the first wall portion, and a second wall portion (wall portion in Figure 2) comprising a plurality of concave hexagonal structures (concave, see annotated figure 3 below) extending into the sidewall, wherein at least one of a size, a shape, an orientation, and a distribution of the concave structures varies (Col. 3, lines 62-66, “decreases”) over at least a portion of the second wall portion. 
Regarding Claim Application No.: 14/620,539 5 Docket No.: NBL-024Response to Restriction Requirement19, Fusco discloses the convex structures and concave structures impart differing structural properties to the region of the midsole proximate at least a portion of the first wall portion and second wall portion (the convex structures and concave structures are capable of imparting differing structural properties to the region of the midsole proximate the first wall portion and second wall portion since they change the structure of the sidewalls which give the sidewalls either more flexibility or resistance).
Regarding Claim 20, Fusco discloses the first wall portion comprises at least a portion of the medial side (Figure 1) and the second wall portion comprises at least a portion of the lateral side (Figure 2).

    PNG
    media_image1.png
    259
    540
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fusco (USPN 7,096,603) in view of Gheorghian (US 2012/0210606).
Regarding Claim 14, Fusco discloses a ground contacting outsole (32) attached to at least a portion of the lower surface of the midsole. Fusco does not specifically discloses the ground contacting outsole comprising a plurality of traction elements extending therefrom. However, Gheorghian discloses a footwear (10) with a midsole (22) and a ground contacting outsole (20) comprising a plurality of traction elements extending therefrom (Para. 22, “various tread patterns, grooves or other features”). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outsole of Fusco by adding a plurality of traction elements, as taught by Gheorghian, in order to improve traction of the footwear. 
Regarding Claim 15, the combination of Fusco and Gheorghian do not specifically at least one of a size, a shape, an orientation, and a distribution of at least one of the traction elements is selected based on performance criteria for at least one of a specific athletic activity, a specific athlete, and a specific group of athletes. It, however, would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Fusco-Gheorghian by varying a size, a shape, an orientation, and a distribution of at least one of the traction elements based on performance criteria in order to assist in performing desired functions. Such modification would be considered a mere choice of a preferred optimum configuration for the traction elements as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek (US 2014/0182170) in view of Fusco (USPN 7,096,603).
Regarding Claim 16, Wawrousek discloses a method of manufacturing at least a portion of a sole of an article of footwear (Abstract), the method comprising the steps of: determining at least one input parameter related to at least one of a user or an athletic activity (Para 9-12); analyzing the at least one input parameter to determine at least one performance metric (Para. 9-12); determining one or more structural characteristic based on the performance metric (Para. 13-16) and forming a sole structure with one or more structural characteristics (Para. 13-16). Wawrousek does not specifically disclose the sidewall. However, Fusco discloses a sole (31) for an article of footwear (10), the sole comprising an upper surface (upper surface of 31); a lower surface (lower surface of 31); and a sidewall (33), wherein the sidewall comprises a first wall portion (wall portion in Figure 1 or Figure 2) comprising a plurality of convex structures (convex structures of 46) extending out from the sidewall, and a second wall portion (wall portion in Figure 2 or Figure 1) comprising a plurality of concave structures (concave structures of 45) extending into the sidewall, wherein the convex structures and concave structures impart differing structural properties to the region of the sole proximate the first wall portion and second wall portion (the convex structures and concave structures are capable of imparting differing structural properties to the region of the midsole proximate the first wall portion and second wall portion since they change the structure of the sidewalls which give the sidewalls either more flexibility or resistance). It would have been obvious to one of ordinary skill in the art to use the teaching of a sidewall construction of Fusco, to create a sole having a customized sidewall sole for purposes of performance metrics.
Regarding Claim 17, the combination of Wawrousek and Fusco disclose the at least one structural characteristic comprises at least one of a size, a shape, an orientation, and a distribution of convex structures and concave structures (Wawrousek, Para. 9-16 & Fusco, Figures 1-7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHARINE G KANE/Primary Examiner, Art Unit 3732